In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-2373
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

DEREK ORTIZ,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 10 CR 187 — Matthew F. Kennelly, Judge.
                     ____________________

SUBMITTED NOVEMBER 28, 2016 — DECIDED DECEMBER 6, 2016
               ____________________

   Before POSNER, KANNE, and ROVNER, Circuit Judges.
    POSNER, Circuit Judge. This case is before us for the third
time, requiring us again to consider the adequacy of the
conditions of supervised released imposed by the district
judge after we twice reversed and remanded for reconsider-
ation of the conditions that he had opposed. See United States
v. Thompson, 777 F.3d 368, 378–80 (7th Cir. 2015), and United
States v. Ortiz, 817 F.3d 553 (7th Cir. 2016).
2                                                 No. 16-2373


    The appellant, Derek Ortiz, had been sentenced to prison
for 135 months for three bank robberies. His appeals did not
challenge his prison sentence, but only the conditions of su-
pervised release imposed by the district judge. We twice re-
versed the judge’s supervised-released rulings and remand-
ed for full resentencing. On the second remand the judge re-
imposed the 135-month prison sentence but altered the con-
ditions of supervised release. Ortiz has again appealed, chal-
lenging four of the altered conditions: the condition permit-
ting a probation office to visit the defendant “at any reason-
able time” at home or “any reasonable location” specified by
the probation officer; the condition requiring Ortiz to report
“any significant change” in his economic circumstances; the
condition requiring him to report to the probation officer “in
the manner and frequency” directed by the officer; and the
condition requiring him to participate in a substance abuse,
an alcohol treatment, and a mental health treatment pro-
gram approved by the probation officer and to “abide by the
rules and regulations of [each] program.”
    We find no merit in the defendant’s objections. To begin
with defense counsel informed the district court that he had
attempted to discuss the proposed conditions with Ortiz,
and that Ortiz had refused to discuss them, though he did
receive them from counsel. Neither Ortiz nor his counsel
filed written objections to any of the proposed conditions. At
the sentencing hearing, counsel expressed concern about or-
dering the defendant to engage in community service if he
was unemployed; though Ortiz was told by the district
judge at the hearing that this was Ortiz’s chance to question
the conditions of supervised release, Ortiz did not do so. So
he waived objections to the conditions, and in addition, de-
No. 16-2373                                                   3


spite what his counsel says in his appeal briefs, we can’t find
any error in the conditions.
    Counsel says for example that the word “reasonable” in
the first condition is vague. He suggests that the judge
should specify the hours in which the probation officer can
visit the defendant; he suggests 6 a.m. to 10 p.m. Yet that
span seems unreasonable. Most people are asleep at 6 a.m.,
and many people are asleep or at least in bed by 10 p.m. As
for reasonable location, counsel has no suggestion except
that the condition should “specify particular places.” But
any such specification would depend on Ortiz’s work or
other schedule, and as it will be years until he’s released
from prison it is impossible now to specify particular places
where the probation officer can visit him upon his release.
Counsel raises a valid concern about a visit to Ortiz place of
employment, if he is employed after his release from prison,
because a visit by a probation officer might make the em-
ployer think that Ortiz might be a criminal. But this is where
the limit to “reasonable” place clicks in; visiting Ortiz at his
place of employment might well be thought unreasonable,
and if attempted would therefore give Ortiz grounds for ask-
ing the district judge to forbid such visitations.
   Nor can we see any problem with requiring Ortiz to in-
form his probation officer of any “significant” change in his
economic circumstances. Counsel objects that since he’s in-
digent he has no economic circumstances. But the condition
will not take effect until he is released from prison, years
hence (he’s served about half of his 135-month term). As a
bank robber, he certainly demonstrated an interest in obtain-
ing favorable economic circumstances, and it is appropriate
that he should be required to apprise his probation officer of
4                                                 No. 16-2373


any nontrivial change in those circumstances after he’s re-
leased from prison.
    Counsel objects to the third condition, which requires
Ortiz to report to his probation officer “in the manner and
frequency” that the probation officer directs. Again vague, to
be sure, but given that it will be years before Ortiz is re-
leased from prison, it is impossible to be more specific.
    As for the last condition, which requires Ortiz to partici-
pate in an alcohol treatment program approved by the pro-
bation officer, abide by the program’s rules and regulations,
and participate in a mental health treatment program ap-
proved by the probation officer and abide by the rules and
regulations of that program as well, Ortiz complains that
without being informed of these programs’ rules and regula-
tions now, he can’t know what he must do to make sure he
complies with them. But as before, he doesn’t need to be in-
formed now of rules and regulations that will not come into
force until, years from now, he’s released from prison. Upon
release and entry into the programs, he’ll be told what their
rules and regulations are and by obeying them will avoid
getting into trouble.
   Finding no merit whatever to counsel’s objections to the
conditions of supervised release, we affirm the judgment of
the district court.